internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip bo4 - plr-113056-03 date july legend parent taxpayer state a ic administrator dear this is in response to your authorized representative’s submission dated date requesting rulings that certain extended service contracts issued by taxpayer are insurance contracts for federal_income_tax purposes and that taxpayer will qualify as an insurance_company taxable under sec_831 of the internal_revenue_code facts parent is a corporation organized under the laws of state a and is engaged in business as a franchised automobile dealership parent has elected pursuant to the check the box income_tax regulations to be treated as an association taxable as a c_corporation for federal_income_tax purposes parent files its federal_income_tax returns on a calendar_year basis and employs the cash receipts and disbursement method_of_accounting parent sells only one make of new automobiles but sells all makes and models of used automobiles as a franchised dealership parent also maintains a large parts department service_department and body shop in connection with the sale of new and used automobiles parent has offered its customers extended service contracts to date the extended service contracts offered by parent are written in the standard form of dealer obligor contracts in general parent’s customers purchase the extended service contracts for the purpose of supplementing the manufacturer’s warranty on the plr-113056-03 vehicle under the extended service contracts parent agrees to assume the costs of automobile breakdowns if the mechanical breakdowns are caused by the failure of a covered part in normal use and if that covered part is not already covered under a manufacturer’s warranty while parent would prefer that the extended service_contract holders take advantage of its service_department the contract holders do not need to have their vehicle serviced by parent in order to be reimbursed pursuant to the extended service_contract parent’s current program of extended service contracts is administered by administrator an unrelated corporation administrator administers warranty products related to auto vehicle service agreements recreational vehicle service agreements auto reinsurance programs self-funded programs after market products and manufacturer warranties the services performed by administrator include warranty administration services claims administration and adjusting functions administrator performs these services in exchange for an administrative fee paid_by parent as part of parent’s current program of extended service contracts parent has entered into an indemnification arrangement with ic a licensed property and liability insurer which is unrelated to parent the indemnification arrangement is designed to protect the contract holder from the insolvency or similar default of parent under the arrangement parent is required to deposit certain assets with ic equal to the required reserves and liabilities relating to the extended service contracts in turn ic agrees to hold these assets together with investment_income in a custodial_account on behalf of parent from the custodial_account ic makes withdrawals to cover parent’s share of premiums refunded as a result of cancellation of individual coverages parent’s share of claims with respect to the extended service contracts parent’s share of investment_income and underwriting profits in excess of required reserves and ic’s own investment and custodial expenses ic becomes liable to contract holders under parent’s extended service contracts only if parent defaults however ic’s liability to contract holders is limited to the assets deposited by parent in the custodial_account plus credited investment earnings less prior withdrawals from such account under the proposed transaction taxpayer will be formed as a separate corporation under the laws of state a with the same ownership as parent for the purpose of issuing extended service contracts taxpayer will be the sole obligor for all extended service contracts that it issues the extended service contracts issued by taxpayer will continued to be marketed by parent to purchasers of new and used cars and will provide contract holders with the same level of coverage with respect to the costs of mechanical breakdowns as parent’s current dealer obligor extended service contracts under the marketing arrangement parent will sell the extended service contracts at a price to be negotiated by parent and the vehicle customer after collecting the contract sales_price parent will remit a pre-determined amount to taxpayer to cover reserve requirements and administrative fees the balance of the contract sales_price will be retained by parent as compensation_for the sale of the plr-113056-03 extended service contracts as the obligor under the extended service contracts taxpayer will be obligated to the contract holder to pay for the cost of labor parts and necessary repairs caused by mechanical breakdown if the mechanical breakdowns are caused by the failure of a covered part in normal use and if the covered part is not already covered under the manufacturer’s warranty taxpayer will provide no automotive repair services to the holders of the extended service contracts while the terms of the extended service contracts provide incentives for the contract holder to return the vehicle to parent for covered repairs the contract holder can choose the service facility however if the contract holder chooses a facility other than parent the contract holder must have the problem diagnosed and approved by administrator prior to the start of any work under the laws of state a taxpayer will not be treated or recognized as an insurance_company however taxpayer may be required to obtain indemnification from a licensed insurance carrier for the risks that taxpayer has assumed under the extended service contracts if so required it is anticipated that taxpayer will enter into an indemnification arrangement with ic similar to that currently used in parent’s extended service_contract program accordingly taxpayer will deposit assets with ic equal to the required reserves for the extended service contracts and ic will maintain those assets together with investment earnings in a custodial_account for ic subject_to the withdrawal provisions described above taxpayer will be primarily liable to holders of the extended service contracts and ic will only become liable to the contract holders if taxpayer defaults however ic’s liability to contract holders is limited to the assets deposited by taxpayer in the custodial_account plus credited investment earnings less prior withdrawals from such account taxpayer anticipates accepting a large number of risks the number of risks is dependent on the number of extended service contracts sold accepting a large number of risks will enable taxpayer to use the law of large numbers so as to make its average loss statistically more predictable law and analysis sec_831 provides that taxes as computed in sec_11 will be imposed on the taxable_income of each insurance_company other than a life_insurance_company sec_1_801-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 the term_insurance companies means only those companies that qualify as insurance_companies under the definition of former sec_1_801-1 now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose predominant business activity during the taxable plr-113056-03 year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwriter by insurance_companies sec_1_801-3 further provides that though the company's name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 c b holding taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state tax purposes to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff'd per curiam 481_f2d_609 4th cir cert_denied 414_us_1143 to determine whether a taxpayer qualifies as an insurance_company all of the relevant facts will be considered including but not limited to the size and activities of its staff whether it engages in other trades_or_businesses and its sources of income see generally 285_us_182 indus life ins co pincite 300_fsupp_387 n d tex rev'd on other grounds 293_f2d_72 8th cir 56_tc_497 aff'd per curiam 469_f2d_697 9th cir nat'l capital ins co of the dist of columbia v commissioner 28_bta_1079 notice_2003_34 i r b insert page status of an offshore insurance_company investing in hedge funds neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance contracts the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that historically and commonly insurance involves risk-shifting and risk distributing case law has defined insurance as involve ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see epmeir v united_states 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 while parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2001_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the plr-113056-03 insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite based on the information submitted we conclude that for federal_income_tax purposes the extended service contracts to be issued by taxpayer are insurance contracts not prepaid service contracts unlike prepaid service contracts the extended service contracts are aleatory contracts under which taxpayer for a fixed price is obligated to indemnify the contract holder for economic loss not covered by the manufacturer's warranty arising from the breakdown of and repair expense to a purchased automobile from damage to tire from road hazards the contracts are not prepaid service contracts because taxpayer does not provide any repair services further by accepting a large number of risks taxpayer will distribute the risk of loss under the contracts so as to make the average loss more predictable based on taxpayer's representations concerning its proposed business activities we find taxpayer's primary and predominant business activity will be the issuing of extended service contracts which we have just concluded are insurance contacts for federal tax purposes thus under sec_1_801-3 of the regulations taxpayer will qualify as an insurance_company for purposes of sec_831 of the code conclusions the extended service contracts to be issued by taxpayer are insurance contracts for federal_income_tax purposes taxpayer also will qualify as an insurance_company for purposes of sec_831 of the code caveat except as expressly provided herein no opinion is expresses or implied concerning the consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether plr-113056-03 taxpayer's gross premiums written include the entire amount the purchasers of the extended warranty contracts pay to parent for their contracts no ruling has been requested and no opinion has been expressed concerning what amount if any paid_by the purchasers of the extended service contracts and retained by parent is deductible as a commission expense by taxpayer no ruling has been requested and no opinion has been expressed concerning the reinsurance arrangement it should be noted that certain reinsurance arrangement as described in notice_2002_70 2002_44_irb_765 are identified as listed transactions for purposes of sec_1_6011-4t b of the temporary income_tax regulations and sec_301_6111-2t b of the temporary procedure and administration regulations this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours gary e geisler assistant to branch chief branch office of associate chief_counsel financial institutions and products cc
